Citation Nr: 1119251	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-44 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a compensable rating for residuals of trauma to the lumbosacral spine.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1955 to April 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period considered in this appeal, the Veteran's residuals of trauma to the lumbosacral spine are asymptomatic; there was no objective evidence that the current clinical findings of orthopedic and neurologic impairment are attributable to the inservice lumbosacral spine trauma.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a trauma to the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5236, 5237, 5238, 5242, 5243 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudicatory VCAA notice by letters, dated in January 2008, March 2008, and August 2008.  The notice included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect on employment.  


The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations. As the examinations included a review of the Veteran's medical history, a physical examination, and a description of the disability in sufficient detail to cover the rating criteria, the examinations are adequate, that is, the Board can rely on the examination to make a fully informed decision on the claim.  



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  

Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Merits of the Claim

The Veteran asserts that a compensable rating is warranted for lumbosacral spine disability as he has symptoms that have increased in severity.  He states that he has daily pain in his lower back, for which he seeks treatment at the VA.    

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

The criteria for a compensable rating, 10 percent, are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5238 (spinal stenosis), and 5242 (degenerative arthritis of the spine).

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  


Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

In rating peripheral nerves in the lower extremities, the rating schedule provides from a 0 percent rating to a 10 percent rating for mild incomplete paralysis and from a 0 percent rating to a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  

In this case, the medical evidence consists of VA examinations in September 2009 and November 2010 and VA records dated from 2003 to 2010.  X-rays of the lumbar spine in September 2008 showed mild spondylosis with mild degenerative spurring from T11 to L5, narrowing of the L3-L4 interspace, and mild facet arthropathy from L3-S1.  An MRI of the lumbosacral spine in October 2008 showed right-sided foraminal L4-L5 disc herniation.  

On the VA examinations, range of motion consisted of forward flexion to 65 degrees and higher with pain, extension to 10 degrees and higher with pain, left lateral flexion to 20 degrees and higher without pain, right lateral flexion to 20 degrees with right-sided sacroiliac joint pain, left lateral rotation to 20 degrees and higher without pain, and right lateral rotation to 20 degrees with right-sided paraspinal muscle pain.  


The VA examiner in September 2009 indicated that such findings were obtained with repetitions, and complaints of fatigue, weakness, lack of endurance did not further limit motion.  There was some clinical or objective evidence of pain, weakness, tenderness, and guarding, but no spasms.  There was age-related atrophy.  Guarding did not result in an abnormal gait or abnormal spinal contour.  Gait was described as even or normal, and balance during ambulation was steady.  

Neurologically, the VA examination in September 2009 showed diminished vibratory sensation bilaterally, right worse than left.  Subjectively, the Veteran claimed diminished sensation along the sciatic, tibial nerve, sural nerve, lateral cutaneous nerve, and lateral cutaneous branches.  On motor testing, there was no atrophy and tone was good.  Strength was 4/5 bilaterally.  Reflexes were hypoactive at the right patella and left Achilles.  Straight leg raising was positive for right-sided low back pain.  The VA examination in November 2010 showed sensation was intact, reflexes were absent at the knees with diminished reflexes at the ankles.  Straight leg raising was negative.  

The VA examiner in September 2009 diagnosed right-sided foraminal L4-L5 disc herniation with onset in 2008.  The VA examiner, reviewed the claims file, noting the service treatment records and findings of a July 1957 VA examination, and concluded that the current lumbar disc pathology represented a new onset of symptoms and was less likely than not due to the 1957 in-service back injury.  The VA examiner in November 2010 diagnosed lumbar disc herniation at L4-5.  The VA examiner stated that the change in diagnosis (i.e., appearance of disc disease) in September 2008 represented a new and separate entity that had progressed beyond what would be medically expected as a result of the in-service trauma to the low back.  Noting that there was no indication of a herniated disc in 1957, he found that the presenting symptoms in 2008 were consistent with the findings of a herniated disc of recent onset.  The VA examiner, an orthopedic surgeon, provided clarifying statements in December 2010 and January 2011.  The VA examiner found that it was more likely than not that the Veteran's disc herniation was caused by age-related degenerative disc disease as opposed to a remote event more than 50 years earlier.  


That is, the Veteran sustained a herniated L4-5 disc in September 2008, which was a new event and was not caused or influenced by the back injury incurred in service.  The VA examiner concluded that all of the Veteran's present impairment represented the natural course of the new herniated disc.  

VA records from 2003 do not show any complaint or finding of a low back problem until September 2008, when the Veteran reported right hip pain for the past two weeks.  He denied any falls at that time.  The initial impression was sciatica.  From that point, he continued to be seen for low back pain with radicular symptoms.  X-rays and an MRI, as described above, were taken in September and October 2008.  In December 2008, there were tender paraspinal muscles bilaterally and the lumbar spine had full range of motion.  The diagnosis was chronic low back pain.  In August 2009, gait was normal, with normal strength in the lower extremities.  In the lower extremities, reflexes were 1/4 and gross sensation was intact.  The diagnosis was lumbar back pain with right leg radiculopathy, and the examiner noted that it was possible that his current back problems were related to his in-service injury due to the wrenching nature of the crash (the Veteran had described the crash to the examiner).  In January 2010, gait was normal and reflexes were 2/4 in the lower extremities.  There was normal strength and tone, and monofilament testing was intact.  The back revealed mild paraspinal muscle testing in the lower lumbar spine.    

As noted, Diagnostic Codes 5236, 5237, 5238, and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.  





Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that due to the Veteran's service-connected lumbosacral spine disability pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 85 degrees or that the combined range of motion of the thoracolumbar spine was limited to 235 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As found by the VA examiners, the Veteran's current lumbosacral spine presentation was of a new and separate disability, and the current objective symptoms that arose in September 2008 were not a manifestation of the in-service back injury.  Essentially, the Veteran's service-connected lumbosacral spine disability was asymptomatic.  Thus, the findings do not support a compensable rating under the criteria for potentially applicable Codes 5236, 5237, 5238, and 5242.     

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, the examination reports and treatment records do reveal objective neurological abnormalities of the lumbar segments of the spine, other than localized pain of the low back.  As described above, at various times there were neurological deficits in terms of radiating pain, sensory diminution, slight motor impairment, and diminished reflexes.  However, throughout the period of the appeal, the Board finds no evidence of objective neurological abnormality associated with the service-connected lumbosacral spine disability, for a compensable rating under any pertinent neurologic criteria.  The reasons are the same as previously stated, when evaluating the Veteran's orthopedic manifestations under the potentially applicable Codes 5236, 5237, 5238, and 5242, that is, the current lumbosacral spine presentation of disc disease constitutes a new and separate disability, the symptoms of which initially arose in September 2008.  There is no objective evidence that any current neurologic symptomatology was a manifestation of the in-service back injury.  .

It is also noted that intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The criteria for a 10 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The accompanying notes to Diagnostic Code 5243 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has been diagnosed with an intervertebral disc syndrome related to his lumbar spine, but there is no evidence of incapacitating episodes whatsoever.  Furthermore, as previously stated, the Veteran's current diagnosis is a lumbar herniation, for which the symptom manifestations have affirmatively been dissociated with his service-connected lumbosacral spine disability.  Therefore, a compensable rating is not warranted under Diagnostic Code 5243, for any period considered in this appeal, as it pertains to incapacitating episodes.

In conclusion, the Board has considered whether staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), may be assigned for separate periods of time based on the facts found, but the evidence shows that, as the Veteran's service-connected residuals of trauma to the lumbosacral spine have been found essentially asymptomatic, the disability is appropriately rated as noncompensable for the period considered in this appeal.  

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the Veteran's service-connected lumbosacral spine are contemplated by the Rating Schedule and the assigned schedular rating is, therefore, adequate, and referral for an extraschedular rating is not required for the disability under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for residuals of trauma to the lumbosacral spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


